Order entered April 5, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-01501-CR
                                No. 05-19-01502-CR
                                No. 05-19-01503-CR

                     JABRICE DAVAN ORTEGA, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
             Trial Court Cause Nos. 401-80783-2018 Cts. I, II & III

                                       ORDER

      Before the Court is the State’s April 2, 2021 motion for extension of time to

file its brief. We GRANT the motion and ORDER the State’s brief received with

the motion filed as of the date of this order.


                                                 /s/   DENNISE GARCIA
                                                       JUSTICE